DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I in the reply filed on 7/13/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 6, 7, 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 5, 8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barath et al. (hereafter Barath; US 20160111078 A1).
Regarding claim 1, Barath disclose a signal processing device comprising:
a noise detection unit that detects control area internal noise generated in a control area formed by a microphone array (602 in Fig. 6, [0199]); and
a control unit that controls update of a filter coefficient of an adaptive filter, used to generate a signal of an output sound output by a speaker array (604), on a basis of a detection result of the control area internal noise in order to reduce external noise to a noise canceling area formed by the speaker array ([0200], [0294], see also Figs. 7, 10 and 11).
Regarding claim 2, Barath shows the device further comprising
an adaptive filter unit (1402 or 1500) that generates the signal of the output sound on a basis of a signal obtained by sound collection using the microphone array and the filter coefficient (Figs. 10 and 11, [0129]).
Regarding claim 5, Barath discloses that the noise detection unit detects the control area internal noise on a basis of a signal obtained by sound collection using the microphone array 602).
Regarding claim 8, Barath discloses that the noise detection unit detects the control area internal noise on a basis of a signal obtained by sound collection using a detection microphone arranged in the control area (broadly read on 602 in Fig. 6 or 1106 in Fig. 7, similar sound collection also shown in Fig. 11).

Claim 12 corresponds to claim 1 discussed above.
Most of limitations in claim 13 correspond to those in claim 1 discussed above. Barath shows a program and a computer (e.g., [0310]-[0312]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barath in view of Onishi et al. (hereafter Onishi; US 20050053244 A1).
Regarding claim 3, Barath fails to show that the adaptive filter unit performs a filtering process based on the signal obtained by the sound collection using the microphone array and the filter coefficient in a spatial frequency domain to generate the signal of the output sound. Barath teaches a general adaptive filter unit (1500 in Fig. 11, 501 in Fig. 5). On skilled in the art would have expected any specific algorithm for generating the signals for driving the speaker array for noise reduction could be used without generating any unexpected result. Onishi also teaches MIMO adaptive filter (16s in Fig. 13, e.g.) for driving a plurality speakers (20s) and having a plurality error microphones (22, 220) for controlling the update of filter coefficient. Onishi explicitly teaches frequency domain processing would enhance the computation efficiency comparing with time domain processing ([0076]). Thus, it would have been obvious to one of ordinary skill in the art to modify Barath in view of Onishi by performing the filtering process in a spatial frequency domain in order to reduce the computation load as required for a processing in time domain.

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. 
On p. 6, applicant argued that Barath discloses that the microphones are placed on the exterior of shell 601, not “detects control area internal noise generated in a control area formed by a microphone array” as recited in claim 1. This is not persuasive. 
No additional argument for claims 12 and13 other than those present for claim 1. The same rebuttal discussed above with respect to claim 1 applies.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING LEE/Primary Examiner, Art Unit 2654